DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Status of Claims 
Claims 1-8 of U.S. Application No. 16/835880 filed on 03/31/2020 have been examined. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-3 and 7-8 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Silver et al. [US 9,463,794 B1], hereinafter referred to as Silver.
 	As to Claim 1 and 8, Silver discloses a driving support system for a vehicle comprising: a camera that captures an image of an area ahead of the vehicle ([see at least column 7 lines 46-60, column 8 lines 63-67, column 9 line 1-14 and Fig. 5]); a brake actuator that controls a brake without requiring an operation by a driver ([see at least column 12 lines 23-37]); a controller programmed to: detect at least one of a stop sign and a stop line drawn on a road surface in the area ahead of the vehicle based on the image captured by the camera ([see at least column 9 lines 1-31, column 12 lines 23-49, Fig. 6, Fig. 7 and Fig. 20]).  
([see at least column 9 lines 1-31, column 12 lines 23-49, Fig. 6, Fig. 7 and Fig. 20]).  

As to Claim 2, Silver discloses a driving support system, wherein 35200210US Q253504 a deceleration rate of the vehicle by the preliminary deceleration control is smaller than a deceleration rate of the vehicle by the main deceleration control ([see at least column 7 lines 46-67 and column 12 lines 23-37]).  

As to Claim 7, Silver discloses a driving support system, wherein the stop sign may include any three-dimensional structural object that requests the vehicle to stop ([see at least column 1 lines 55-67 and column 10 lines 7-33]). 



As to Claim 3, Silver discloses a driving support system, wherein the controller is programmed to set the temporary target position at a position that is farther than the detected stop sign from the vehicle.  

Allowable Subject Matter
Claims 4-6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art fails to explicitly teach a driving support system, wherein the controller is programmed to set a stop line existing area on the basis of the position of the detected stop sign, wherein the stop line existing area is an area that ranges on the road from a first position that is further away from the vehicle than the detected sign to a second position that is closer to the vehicle than the detected sign, so that the detected sign is located inside the stop line existing area and between the first position and the second position, wherein the temporary target position is located in the stop line existing area.  The prior art fails to explicitly teach a driving support system, wherein the controller sets the temporary target position at an edge portion of stop line existing area that corresponds with the first position.  The prior art fails to explicitly teach a driving support system, wherein the controller is programmed to set the temporary target position based on both the position of the detected stop sign and based on a road information relating to the road on which the vehicle travels.  

	Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 572-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAZAN A SOOFI/Primary Examiner, Art Unit 3668